Exhibit 10.1

 

EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of June 20,
2008, between ImmunoGen, Inc., a Massachusetts corporation (the “Company”), and
Ziff Asset Management, L.P., a Delaware limited partnership (the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act (as
defined below), the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, securities of the Company as
more fully described in this Agreement; and

 

WHEREAS, the parties hereto are concurrently entering into a registration rights
agreement in the form of Exhibit A hereto (the “Registration Rights Agreement”)
pursuant to which the Company shall register the Shares (as defined below) for
resale by the Purchaser upon the terms and subject to the conditions set forth
therein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 


ARTICLE I.

DEFINITIONS

 


1.1           DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
MEANINGS SET FORTH IN THIS SECTION 1.1:


 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the date hereof.

 

“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock of the Company, par value $0.01 per

 

--------------------------------------------------------------------------------


 

share, any class of common stock of the Company hereafter created, and any other
class of securities into which such Common Stock may hereafter be reclassified
or changed into.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
with offices located at One Financial Center, Boston, MA 02111.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FDA” shall have the meaning ascribed to such term in Section 3.1(gg).

 

“FDCA” shall have the meaning ascribed to such term in Section 3.1(gg).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Lien” means any lien, claim, pledge, charge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.

 

“Lock-up Agreements” shall have the meaning ascribed to such term in
Section 2.2(a)(iii).

 

“Losses” shall have the meaning ascribed to such term in Section 4.7.

 

2

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pharmaceutical Product” shall have the meaning ascribed to such term in
Section 3.1(gg).

 

“Prospectus” means the final prospectus filed as a part of the Registration
Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission with respect
to the transactions contemplated hereby.

 

“Purchase Price” means $25,000,000.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7.

 

“Registration Rights Agreement” shall have the meaning set forth in the recitals
of this Agreement.

 

“Registration Statement” means the effective registration statement with
Commission file No. 333-144488 which registers the sale of the Shares to the
Purchaser.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means 7,812,500 shares of Common Stock to be issued to the Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act and all types of direct and indirect stock pledges,
forward sale

 

3

--------------------------------------------------------------------------------


 

contracts, options, puts, calls, short sales, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker-dealers or foreign regulated brokers.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a) , which shall include any direct or indirect subsidiary of the Company
formed or acquired after the date hereof.

 

“Trading Day” means a day on which the Nasdaq Global Market is open for trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is then listed or quoted for trading on the date in question: the
American Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Lock-up Agreements and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Mellon Investor Service LLC, the current transfer agent
of the Company, with a mailing address of 111 Founders Plaza, Suite 1100, East
Hartford, CT 06108 and a facsimile number of (860) 528-6472 and any successor
transfer agent of the Company.

 


ARTICLE II.
PURCHASE AND SALE


 


2.1           CLOSING.  ON THE CLOSING DATE, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH HEREIN, SUBSTANTIALLY CONCURRENT WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE PARTIES HERETO, THE COMPANY AGREES TO SELL,
AND THE PURCHASER AGREES TO PURCHASE THE SHARES.  THE PURCHASER SHALL DELIVER TO
THE COMPANY, VIA WIRE TRANSFER, IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE
PURCHASE PRICE AND THE COMPANY SHALL DELIVER TO THE PURCHASER THE SHARES, AND
THE COMPANY AND THE PURCHASER SHALL DELIVER THE OTHER ITEMS SET FORTH IN
SECTION 2.2 DELIVERABLE AT THE CLOSING.  UPON SATISFACTION OF THE COVENANTS AND
CONDITIONS SET FORTH IN SECTIONS 2.2 AND 2.3, THE CLOSING SHALL OCCUR AT THE
OFFICES OF FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP, ONE NEW YORK PLAZA, NEW
YORK, NY 10004 OR SUCH OTHER LOCATION AS THE PARTIES SHALL MUTUALLY AGREE.


 


2.2           CLOSING DELIVERIES.


 


(A)           ON OR PRIOR TO THE CLOSING DATE, THE COMPANY SHALL DELIVER OR
CAUSE TO BE DELIVERED TO THE PURCHASER THE FOLLOWING:


 

(I)            THIS AGREEMENT DULY EXECUTED BY THE COMPANY;

 

(II)           THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED BY THE COMPANY;

 

4

--------------------------------------------------------------------------------


 

(III)          LOCK-UP AGREEMENTS IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT B DULY EXECUTED BY THE COMPANY AND EACH OF THE PERSONS LISTED IN
EXHIBIT C (COLLECTIVELY, THE “LOCK-UP AGREEMENTS”)

 

(IV)          A LEGAL OPINION OF COMPANY COUNSEL, SUBSTANTIALLY IN THE FORM OF
EXHIBIT D ATTACHED HERETO;

 

(V)           A LEGAL OPINION OF THE COMPANY’S GENERAL COUNSEL, SUBSTANTIALLY IN
THE FORM OF EXHIBIT E ATTACHED HERETO;

 

(VI)          A COPY OF THE IRREVOCABLE INSTRUCTIONS TO THE COMPANY’S TRANSFER
AGENT INSTRUCTING THE TRANSFER AGENT TO DELIVER, VIA THE DEPOSITORY TRUST
COMPANY DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM, THE SHARES TO THE
PURCHASER’S ACCOUNTS, AS DIRECTED BY THE PURCHASER; AND

 

(VII)         EVIDENCE OF THE APPROVAL FOR LISTING OF THE SHARES ON THE NASDAQ
GLOBAL MARKET.

 


(B)           ON OR PRIOR TO THE CLOSING DATE, THE PURCHASER SHALL DELIVER OR
CAUSE TO BE DELIVERED TO THE COMPANY THE FOLLOWING:


 

(I)            THIS AGREEMENT DULY EXECUTED BY THE PURCHASER;

 

(II)           THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED BY THE PURCHASER;
AND

 

(III)          THE PURCHASE PRICE BY WIRE TRANSFER TO THE ACCOUNT SPECIFIED IN
WRITING BY THE COMPANY TO THE PURCHASER AT LEAST THREE BUSINESS DAYS PRIOR TO
THE CLOSING DATE.

 


2.3           CLOSING CONDITIONS.


 


(A)           THE OBLIGATIONS OF THE COMPANY HEREUNDER IN CONNECTION WITH THE
CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:


 

(I)            THE ACCURACY IN ALL MATERIAL RESPECTS ON THE CLOSING DATE OF THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER CONTAINED HEREIN;

 

(II)           ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE PURCHASER
REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN
PERFORMED; AND

 

(III)          THE DELIVERY BY THE PURCHASER OF THE ITEMS SET FORTH IN
SECTION 2.2(B) OF THIS AGREEMENT.

 


(B)           THE OBLIGATIONS OF THE PURCHASER HEREUNDER IN CONNECTION WITH THE
CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:

 

5

--------------------------------------------------------------------------------


 

(I)            THE ACCURACY IN ALL MATERIAL RESPECTS ON THE CLOSING DATE OF THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN;

 

(II)           ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE COMPANY REQUIRED
TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN PERFORMED; AND

 

(III)          THE DELIVERY BY THE COMPANY OF THE ITEMS SET FORTH IN
SECTION 2.2(A) OF THIS AGREEMENT.

 


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


 


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  EXCEPT AS SET
FORTH IN THE DISCLOSURE SCHEDULES, WHICH DISCLOSURE SCHEDULES SHALL BE DEEMED A
PART HEREOF AND SHALL QUALIFY ANY REPRESENTATION OR OTHERWISE MADE HEREIN TO THE
EXTENT OF THE DISCLOSURE CONTAINED IN THE CORRESPONDING SECTION OF THE
DISCLOSURE SCHEDULES, THE COMPANY HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND
WARRANTIES TO THE PURCHASER AS OF THE DATE OF THIS AGREEMENT, EXCEPT FOR ANY
REPRESENTATIONS AND WARRANTIES MADE AS OF OTHER DATES SET FORTH IN SUCH
REPRESENTATIONS AND WARRANTIES:


 


(A)           SUBSIDIARIES.  ALL OF THE DIRECT AND INDIRECT SUBSIDIARIES OF THE
COMPANY ARE SET FORTH ON SCHEDULE 3.1(A).  THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, ALL OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH
SUBSIDIARY FREE AND CLEAR OF ANY LIENS, AND ALL OF THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY
PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS TO SUBSCRIBE FOR
OR PURCHASE SECURITIES CREATED BY THE CERTIFICATE OF INCORPORATION, BYLAWS OR
OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS OF SUCH SUBSIDIARIES OR ANY AGREEMENT
TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY.


 


(B)           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND EACH OF THE
SUBSIDIARIES IS AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE POWER AND
AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS
AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION
OR DEFAULT OF ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  THE COMPANY
AND EACH OF THE SUBSIDIARIES IS DULY QUALIFIED TO CONDUCT BUSINESS AND IS IN
GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE
OR REASONABLY BE EXPECTED TO RESULT IN (I) A MATERIAL ADVERSE EFFECT ON THE
LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT, (II) A
MATERIAL ADVERSE EFFECT ON THE RESULTS OF OPERATIONS, ASSETS, BUSINESS,
PROSPECTS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY AND THE
SUBSIDIARIES, TAKEN AS A WHOLE, OR (III) A MATERIAL ADVERSE EFFECT ON THE
COMPANY’S ABILITY TO PERFORM IN ANY MATERIAL RESPECT ON A TIMELY BASIS ITS
OBLIGATIONS UNDER ANY TRANSACTION DOCUMENT

 

6

--------------------------------------------------------------------------------


 


(ANY OF (I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”) AND NO ACTION HAS BEEN
INSTITUTED IN ANY SUCH JURISDICTION REVOKING, LIMITING OR CURTAILING OR SEEKING
TO REVOKE, LIMIT OR CURTAIL SUCH POWER AND AUTHORITY OR QUALIFICATION.  THE
COMPANY HAS MADE AVAILABLE TO THE PURCHASER, PRIOR TO THE DATE OF THIS
AGREEMENT, TRUE AND COMPLETE COPIES OF THE AMENDED AND RESTATED ARTICLES OF
ORGANIZATION OF THE COMPANY AND THE AMENDED AND RESTATED BYLAWS OF THE COMPANY,
IN EACH CASE AS IN EFFECT ON THE DATE OF THIS AGREEMENT.


 


(C)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY
THE COMPANY, THE BOARD OF DIRECTORS OR THE COMPANY’S STOCKHOLDERS IN CONNECTION
THEREWITH OTHER THAN IN CONNECTION WITH THE REQUIRED APPROVALS.  EACH
TRANSACTION DOCUMENT HAS BEEN (OR UPON DELIVERY WILL HAVE BEEN) DULY EXECUTED BY
THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF,
WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED BY
GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS RELATING TO
THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE
LIMITED BY APPLICABLE LAW.


 


(D)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY, THE ISSUANCE AND SALE OF THE SHARES AND
THE CONSUMMATION BY THE COMPANY OF THE OTHER TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY DO NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE ANY PROVISION OF
THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR ARTICLES OF INCORPORATION,
BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, OR (II) CONFLICT WITH, OR
CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, RESULT IN THE CREATION OF ANY LIEN UPON ANY OF
THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT
NOTICE, LAPSE OF TIME OR BOTH) OF, ANY NOTE, BOND, MORTGAGE, INDENTURE, DEED OF
TRUST, LICENSE, LEASE, AGREEMENT, CREDIT FACILITY, DEBT (OR OTHER INSTRUMENT
EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER INSTRUMENT OR
UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, OR
(III) SUBJECT TO OBTAINING THE REQUIRED APPROVALS, CONFLICT WITH OR RESULT IN A
VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR
OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR
A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND
REGULATIONS, AND THE REGULATIONS OF ANY SELF-REGULATORY ORGANIZATION TO WHICH
THE COMPANY OR ITS SUBSIDIARIES ARE SUBJECT), OR BY WHICH ANY PROPERTY OR ASSET
OF THE COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH
OF CLAUSES (II) AND (III), SUCH AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE OR REASONABLY BE

 

7

--------------------------------------------------------------------------------


 


EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(E)           FILINGS, CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED TO
OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL
OR OTHER GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION DOCUMENTS,
OTHER THAN PRIOR NOTIFICATION TO NASDAQ OF THE ISSUANCE OF THE SHARES, WHICH THE
COMPANY HAS GIVEN IN A TIMELY MANNER, AND (I) THE FILING WITH THE COMMISSION OF
THE PROSPECTUS SUPPLEMENT AND (II) SUCH FILINGS AS ARE REQUIRED TO BE MADE UNDER
APPLICABLE STATE SECURITIES LAWS (THE FILINGS REQUIRED IN CLAUSES (I) AND (II),
COLLECTIVELY, THE “REQUIRED APPROVALS”).  EXCEPT FOR THE REQUIRED APPROVALS, ALL
CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND REGISTRATIONS WHICH THE COMPANY IS
REQUIRED TO OBTAIN, AND ALL NOTICES, FILINGS AND REGISTRATIONS IT IS REQUIRED TO
MAKE, IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY EACH OF THE
TRANSACTION DOCUMENTS HAVE BEEN OBTAINED OR EFFECTED OR BEEN TIMELY MADE, ON OR
PRIOR TO THE CLOSING DATE.


 


(F)            ISSUANCE OF THE SHARES; REGISTRATION.  THE SHARES ARE DULY
AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE APPLICABLE
TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, FREE AND CLEAR OF ALL LIENS (OTHER THAN LIENS CREATED BY THE
PURCHASER).  THE COMPANY HAS PREPARED AND FILED THE REGISTRATION STATEMENT IN
CONFORMITY IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT,
WHICH BECAME EFFECTIVE ON AUGUST 13, 2007 (THE “EFFECTIVE DATE”), INCLUDING THE
PROSPECTUS, AND SUCH AMENDMENTS AND SUPPLEMENTS THERETO AS MAY HAVE BEEN
REQUIRED TO THE DATE OF THIS AGREEMENT.  THE REGISTRATION STATEMENT IS EFFECTIVE
UNDER THE SECURITIES ACT AND NO STOP ORDER PREVENTING OR SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT OR SUSPENDING OR PREVENTING THE USE
OF THE PROSPECTUS HAS BEEN ISSUED BY THE COMMISSION AND NO PROCEEDINGS FOR THAT
PURPOSE HAVE BEEN INSTITUTED OR, TO THE KNOWLEDGE OF THE COMPANY, ARE THREATENED
BY THE COMMISSION.  THE SHARES (I) HAVE BEEN REGISTERED PURSUANT TO THE
REGISTRATION STATEMENT, (II) ARE BEING ISSUED PURSUANT TO THE REGISTRATION
STATEMENT AND (III) ARE NOT “RESTRICTED SECURITIES” WITHIN THE MEANING OF
RULE 144.  ANY CERTIFICATE REPRESENTING THE SHARES SHALL NOT CONTAIN ANY LEGEND
OR OTHER LIMITATION ON RESALE.  THE COMPANY PROPOSES TO FILE THE PROSPECTUS
SUPPLEMENT WITH THE SEC PURSUANT TO RULE 424(B).  AT THE TIME THE REGISTRATION
STATEMENT AND ANY AMENDMENTS THERETO BECAME EFFECTIVE, AT THE DATE OF THIS
AGREEMENT AND AT THE CLOSING DATE, THE REGISTRATION STATEMENT AND ANY AMENDMENTS
THERETO CONFORMED AND WILL CONFORM IN ALL MATERIAL RESPECTS TO THE REQUIREMENTS
OF THE SECURITIES ACT AND DID NOT AND WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING; AND THE PROSPECTUS
AND ANY AMENDMENTS OR SUPPLEMENTS THERETO, AT THE TIME THE PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO WAS ISSUED AND AT THE CLOSING DATE, CONFORMED
AND WILL CONFORM IN ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE SECURITIES
ACT AND DID NOT AND WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(G)           CAPITALIZATION.  THE CAPITALIZATION OF THE COMPANY IS AS SET FORTH
ON

 

8

--------------------------------------------------------------------------------


 


SCHEDULE 3.1(G).  THE COMPANY HAS NOT ISSUED ANY CAPITAL STOCK SINCE ITS MOST
RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT, OTHER THAN PURSUANT TO
THE EXERCISE OF EMPLOYEE STOCK OPTIONS, AND THE AWARD OF SHARES OF COMMON STOCK,
UNDER THE COMPANY’S STOCK INCENTIVE PLANS THAT WERE OUTSTANDING AS OF THE DATE
OF THE MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT AND ARE
REFLECTED ON SCHEDULE 3.1(G).  NO PERSON HAS ANY RIGHT OF FIRST REFUSAL,
PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT TO PARTICIPATE IN
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  EXCEPT AS SET FORTH
ON SCHEDULE 3.1(G), THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP RIGHTS TO
SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE,
ANY SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY
SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF COMMON STOCK OR
COMMON STOCK EQUIVALENTS.  THE ISSUANCE AND SALE OF THE SHARES WILL NOT OBLIGATE
THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON
AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE
EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE UNDER ANY OF SUCH SECURITIES.  ALL
OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY ARE VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, HAVE BEEN ISSUED IN COMPLIANCE WITH ALL FEDERAL
AND STATE SECURITIES LAWS, AND NONE OF SUCH OUTSTANDING SHARES WAS ISSUED IN
VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR RIGHTS TO SUBSCRIBE FOR OR
PURCHASE SECURITIES.  NO FURTHER APPROVAL OR AUTHORIZATION OF ANY STOCKHOLDER,
THE BOARD OF DIRECTORS OR OTHERS IS REQUIRED FOR THE ISSUANCE AND SALE OF THE
SHARES.  THERE ARE NO STOCKHOLDERS AGREEMENTS, VOTING AGREEMENTS, REGISTRATION
RIGHTS AGREEMENTS OR OTHER SIMILAR AGREEMENTS WITH RESPECT TO THE COMPANY’S
CAPITAL STOCK TO WHICH THE COMPANY IS A PARTY OR, TO THE KNOWLEDGE OF THE
COMPANY, BETWEEN OR AMONG ANY OF THE COMPANY’S STOCKHOLDERS.


 


(H)           SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED OR
FURNISHED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED
TO BE FILED OR FURNISHED BY THE COMPANY UNDER THE SECURITIES ACT AND THE
EXCHANGE ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO
YEARS PRECEDING THE DATE HEREOF (THE FOREGOING MATERIALS, INCLUDING THE EXHIBITS
THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN, TOGETHER WITH THE
PROSPECTUS AND THE PROSPECTUS SUPPLEMENT, BEING COLLECTIVELY REFERRED TO HEREIN
AS THE “SEC REPORTS”) ON A TIMELY BASIS.  AS OF THEIR RESPECTIVE DATES, THE SEC
REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
SECURITIES ACT AND THE EXCHANGE ACT, AS APPLICABLE, AND NONE OF THE SEC REPORTS,
WHEN FILED OR FURNISHED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  THERE ARE NO OUTSTANDING COMMENTS FROM
THE COMMISSION WITH RESPECT TO ANY SEC REPORT.  THE COMPANY DOES NOT HAVE
PENDING BEFORE THE COMMISSION ANY REQUEST FOR CONFIDENTIAL TREATMENT OF
INFORMATION.  THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC
REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS
AND THE RULES AND REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN
EFFECT AT THE TIME OF FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN

 

9

--------------------------------------------------------------------------------


 


ACCORDANCE WITH UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED
ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE
OTHERWISE SPECIFIED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO AND EXCEPT
THAT UNAUDITED FINANCIAL STATEMENTS MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY
GAAP, AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND
THE CONSOLIDATED RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN
ENDED, SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL, IMMATERIAL,
YEAR-END AUDIT ADJUSTMENTS.


 


(I)            MATERIAL CHANGES; UNDISCLOSED EVENTS, LIABILITIES OR
DEVELOPMENTS.


 

(I)            SINCE JUNE 30, 2007, THERE HAS BEEN NO EVENT, OCCURRENCE OR
DEVELOPMENT THAT COULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(II)           EXCEPT AS SET FORTH IN THE LATEST AUDITED CONSOLIDATED BALANCE
SHEET INCLUDED WITHIN THE SEC REPORTS FILED PRIOR TO THE DATE OF THIS AGREEMENT
OR ON SCHEDULE 3.1(I)(II), THE COMPANY AND THE SUBSIDIARIES DO NOT HAVE ANY
OBLIGATIONS OR LIABILITIES (WHETHER ABSOLUTE, CONTINGENT, ACCRUED OR OTHERWISE)
OTHER THAN TRADE PAYABLES AND ACCRUED EXPENSES INCURRED IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE SINCE THE DATE OF THE LATEST AUDITED
CONSOLIDATED BALANCE SHEET INCLUDED WITHIN THE SEC REPORTS FILED PRIOR TO THE
DATE OF THIS AGREEMENT, THAT ARE MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES
TAKEN AS A WHOLE.

 

(III)          SINCE THE DATE OF THE LATEST AUDITED CONSOLIDATED BALANCE SHEET
INCLUDED WITHIN THE SEC REPORTS FILED PRIOR TO THE DATE OF THIS AGREEMENT,
(A) THE COMPANY HAS NOT ALTERED ITS METHOD OF ACCOUNTING IN ANY MATERIAL
RESPECT, (B) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION
OF CASH OR OTHER PROPERTY TO ITS STOCKHOLDERS OR PURCHASED, REDEEMED OR MADE ANY
AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK AND (C) THE
COMPANY HAS NOT ISSUED ANY COMMON STOCK OR COMMON STOCK EQUIVALENTS TO ANY
OFFICER, DIRECTOR OR ANY AFFILIATE OF THE COMPANY, EXCEPT PURSUANT TO EXISTING
COMPANY STOCK INCENTIVE PLANS.

 

(IV)          EXCEPT FOR THE ISSUANCE OF THE SHARES CONTEMPLATED BY THIS
AGREEMENT, NO EVENT, LIABILITY OR DEVELOPMENT HAS OCCURRED OR EXISTS WITH
RESPECT TO THE COMPANY OR ITS SUBSIDIARIES OR THEIR RESPECTIVE BUSINESS,
PROPERTIES, OPERATIONS OR FINANCIAL CONDITION, THAT WOULD BE REQUIRED TO BE
DISCLOSED BY THE COMPANY UNDER APPLICABLE SECURITIES LAWS AND THAT HAS NOT BEEN
SO DISCLOSED.

 


(J)            LITIGATION.  THERE IS NO ACTION, SUIT, INQUIRY, NOTICE OF
VIOLATION, PROCEEDING OR INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY, ANY SUBSIDIARY OR ANY OF
THEIR RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT, ARBITRATOR, GOVERNMENTAL OR
ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY (FEDERAL, STATE, COUNTY, LOCAL OR
FOREIGN) (COLLECTIVELY, AN “ACTION”) WHICH (I) ADVERSELY AFFECTS OR CHALLENGES
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION

 

10

--------------------------------------------------------------------------------


 


DOCUMENTS OR THE SHARES OR (II) COULD, INDIVIDUALLY OR IN THE AGGREGATE, IF
THERE WERE AN UNFAVORABLE DECISION, HAVE OR REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT. NEITHER THE COMPANY NOR ANY SUBSIDIARY, NOR ANY
CURRENT DIRECTOR OR OFFICER THEREOF, IS OR HAS BEEN THE SUBJECT OF ANY ACTION
INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY UNDER FEDERAL OR STATE SECURITIES
LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY.  THERE HAS NOT BEEN, AND TO THE
KNOWLEDGE OF THE COMPANY, THERE IS NOT PENDING OR CONTEMPLATED, ANY
INVESTIGATION BY THE COMMISSION INVOLVING THE COMPANY OR ANY CURRENT DIRECTOR OR
OFFICER OF THE COMPANY.  THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER
ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE
COMPANY OR ANY SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.


 


(K)           LABOR RELATIONS.  NO LABOR DISPUTE EXISTS OR, TO THE KNOWLEDGE OF
THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF THE EMPLOYEES OF THE COMPANY
WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.  NONE OF THE COMPANY’S OR ITS
SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A UNION THAT RELATES TO SUCH EMPLOYEE’S
RELATIONSHIP WITH THE COMPANY OR SUCH SUBSIDIARY, AND NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS A PARTY TO A COLLECTIVE BARGAINING AGREEMENT, AND THE
COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONSHIPS WITH THEIR
EMPLOYEES ARE GOOD.  NO EXECUTIVE OFFICER, TO THE KNOWLEDGE OF THE COMPANY, IS,
OR IS NOW EXPECTED TO BE, IN VIOLATION OF ANY MATERIAL TERM OF ANY EMPLOYMENT
CONTRACT, CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION AGREEMENT OR
NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR ANY RESTRICTIVE
COVENANT IN FAVOR OF ANY THIRD PARTY, AND THE CONTINUED EMPLOYMENT OF EACH SUCH
EXECUTIVE OFFICER DOES NOT SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY
LIABILITY WITH RESPECT TO ANY OF THE FOREGOING MATTERS. THE COMPANY AND ITS
SUBSIDIARIES ARE IN COMPLIANCE WITH ALL U.S. FEDERAL, STATE, LOCAL AND FOREIGN
LAWS AND REGULATIONS RELATING TO EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE THE FAILURE TO BE IN
COMPLIANCE COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(L)            COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN
DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN
WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY
THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS
BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN
VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR
(III) IS OR HAS BEEN SINCE JANUARY 1, 2006, IN VIOLATION OF ANY STATUTE, RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL
FOREIGN, FEDERAL, STATE AND LOCAL LAWS APPLICABLE TO ITS BUSINESS AND ALL SUCH
LAWS THAT AFFECT THE ENVIRONMENT, EXCEPT IN EACH CASE AS COULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(M)          REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR

 

11

--------------------------------------------------------------------------------


 


FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES
AS DESCRIBED IN THE SEC REPORTS (COLLECTIVELY, THE “MATERIAL PERMITS”), EXCEPT
WHERE THE FAILURE TO POSSESS SUCH PERMITS COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY MATERIAL PERMIT.


 


(N)           TITLE TO ASSETS.  THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND
MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM AND GOOD AND
MARKETABLE TITLE IN ALL PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE
BUSINESS OF THE COMPANY AND THE SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL
LIENS, EXCEPT FOR (I) LIENS THAT DO NOT MATERIALLY AFFECT THE VALUE OF SUCH
PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO BE
MADE OF SUCH PROPERTY BY THE COMPANY AND THE SUBSIDIARIES, (II) LIENS FOR THE
PAYMENT OF FEDERAL, STATE OR OTHER TAXES, THE PAYMENT OF WHICH IS NEITHER
DELINQUENT NOR SUBJECT TO PENALTIES, AND (III) LIENS THAT COULD NOT REASONABLY
BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE
EFFECT.  ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY AND
THE SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES
WITH WHICH THE COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE.


 


(O)           PATENTS AND TRADEMARKS.  THE COMPANY AND THE SUBSIDIARIES HAVE, OR
HAVE RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK
APPLICATIONS, SERVICE MARKS, TRADE NAMES, TRADE SECRETS, INVENTIONS, COPYRIGHTS,
LICENSES AND OTHER INTELLECTUAL PROPERTY RIGHTS AND SIMILAR RIGHTS NECESSARY OR
MATERIAL FOR USE IN CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN
THE SEC REPORTS AND WHICH THE FAILURE TO SO HAVE COULD, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
(COLLECTIVELY, THE “INTELLECTUAL PROPERTY RIGHTS”).  NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS RECEIVED A NOTICE (WRITTEN OR OTHERWISE) THAT ANY OF THE
INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR ANY SUBSIDIARY VIOLATES OR
INFRINGES UPON THE RIGHTS OF ANY PERSON.  TO THE KNOWLEDGE OF THE COMPANY, ALL
SUCH INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE AND THERE IS NO EXISTING
INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE INTELLECTUAL PROPERTY RIGHTS.  WITH
RESPECT TO INTELLECTUAL PROPERTY OWNED BY THE COMPANY OR ITS SUBSIDIARIES, THE
COMPANY AND ITS SUBSIDIARIES HAVE TAKEN REASONABLE SECURITY MEASURES, EXCEPT
WHERE DISCLOSURE HAS BEEN REQUIRED PURSUANT TO APPLICABLE RULES AND REGULATIONS
OF THE PATENT AND TRADEMARK OFFICE OR CORRESPONDING INTERNATIONAL AUTHORITIES,
TO PROTECT THE SECRECY, CONFIDENTIALITY AND VALUE OF ALL OF THEIR INTELLECTUAL
PROPERTIES, EXCEPT WHERE FAILURE TO DO SO COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(P)           INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND
THE SUBSIDIARIES ARE ENGAGED, INCLUDING, BUT NOT LIMITED TO, DIRECTORS AND
OFFICERS INSURANCE COVERAGE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY
REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE
COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM
SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS WITHOUT A

 

12

--------------------------------------------------------------------------------


 


SIGNIFICANT INCREASE IN COST.


 


(Q)           TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH
IN THE SEC REPORTS, NONE OF THE OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY
IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY
(OTHER THAN FOR SERVICES AS EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY
CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF
SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM,
OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER, DIRECTOR OR SUCH
EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY ENTITY IN WHICH ANY OFFICER,
DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN OFFICER,
DIRECTOR, TRUSTEE OR PARTNER, IN EACH CASE IN EXCESS OF $120,000 OTHER THAN FOR
(I) PAYMENT OF SALARY OR CONSULTING FEES FOR SERVICES RENDERED,
(II) REIMBURSEMENT FOR EXPENSES INCURRED ON BEHALF OF THE COMPANY AND
(III) OTHER EMPLOYEE BENEFITS, INCLUDING STOCK OPTION AGREEMENTS UNDER ANY STOCK
OPTION PLAN OF THE COMPANY.


 


(R)            SARBANES-OXLEY; INTERNAL ACCOUNTING CONTROLS.  THE COMPANY IS IN
MATERIAL COMPLIANCE WITH ALL PROVISIONS OF THE SARBANES-OXLEY ACT OF 2002
(INCLUDING ALL RULES AND REGULATIONS PROMULGATED THEREUNDER) WHICH ARE
APPLICABLE TO IT AS OF THE CLOSING DATE.  THE COMPANY AND THE SUBSIDIARIES
MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH
GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED
ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND
(IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS
AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.  THE COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS
DEFINED IN EXCHANGE ACT RULES 13A-15(E) AND 15D-15(E)) FOR THE COMPANY AND
DESIGNED SUCH DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE THAT INFORMATION
REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS IT FILES OR SUBMITS UNDER
THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED, WITHIN THE
TIME PERIODS SPECIFIED IN THE COMMISSION’S RULES AND FORMS.  THE COMPANY’S
CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF THE COMPANY’S DISCLOSURE
CONTROLS AND PROCEDURES AS OF THE END OF THE PERIOD COVERED BY THE COMPANY’S
MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT (SUCH DATE, THE
“EVALUATION DATE”).  THE COMPANY PRESENTED IN ITS MOST RECENTLY FILED PERIODIC
REPORT UNDER THE EXCHANGE ACT THE CONCLUSIONS OF THE CERTIFYING OFFICERS ABOUT
THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED ON THEIR
EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE, THERE HAVE
BEEN NO CHANGES IN THE COMPANY’S INTERNAL CONTROL OVER FINANCIAL REPORTING (AS
SUCH TERM IS DEFINED IN THE EXCHANGE ACT) THAT HAS MATERIALLY AFFECTED, OR IS
REASONABLY LIKELY TO MATERIALLY AFFECT, THE COMPANY’S INTERNAL CONTROL OVER
FINANCIAL REPORTING.


 


(S)           CERTAIN FEES.  NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE OR
WILL BE PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT,
FINDER, PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  THE PURCHASER SHALL
NOT HAVE ANY

 

13

--------------------------------------------------------------------------------


 


OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS MADE BY OR ON
BEHALF OF OTHER PERSONS FOR FEES OF A TYPE CONTEMPLATED IN THIS SECTION THAT MAY
BE DUE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.


 


(T)            INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IS NOT AN AFFILIATE
OF, AND IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SHARES, WILL NOT BE OR BE
AN AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED. THE COMPANY SHALL CONDUCT ITS BUSINESS IN A
MANNER SO THAT IT WILL NOT BECOME SUBJECT TO THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


 


(U)           REGISTRATION RIGHTS.  NO PERSON HAS ANY RIGHT TO CAUSE THE COMPANY
TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF ANY SECURITIES OF THE
COMPANY, OTHER THAN THE PURCHASER PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT.


 


(V)           LISTING AND MAINTENANCE REQUIREMENTS.  THE COMMON STOCK IS
REGISTERED PURSUANT TO SECTION 12(B) OF THE EXCHANGE ACT, AND THE COMPANY HAS
TAKEN NO ACTION DESIGNED TO, OR WHICH TO ITS KNOWLEDGE IS LIKELY TO HAVE THE
EFFECT OF, TERMINATING THE REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE
ACT NOR HAS THE COMPANY RECEIVED ANY NOTIFICATION THAT THE COMMISSION IS
CONTEMPLATING TERMINATING SUCH REGISTRATION.  THE COMPANY HAS NOT, IN THE 12
MONTHS PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM ANY TRADING MARKET ON
WHICH THE COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT THAT THE
COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF
SUCH TRADING MARKET.  THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL
NOT IN THE FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL SUCH LISTING AND MAINTENANCE REQUIREMENTS.


 


(W)          APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY AND THE BOARD OF
DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER
INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION OR OTHER
SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION
(OR SIMILAR CHARTER DOCUMENTS) OR THE LAWS OF ITS STATE OF INCORPORATION THAT IS
OR COULD BECOME APPLICABLE TO THE PURCHASER AS A RESULT OF THE PURCHASER AND THE
COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER THE
TRANSACTION DOCUMENTS, INCLUDING WITHOUT LIMITATION AS A RESULT OF THE COMPANY’S
ISSUANCE OF THE SHARES AND THE PURCHASER’S OWNERSHIP OF THE SHARES.  THE COMPANY
DOES NOT HAVE ANY “POISON PILL” OR SIMILAR ARRANGEMENTS.


 


(X)            DISCLOSURE.  EXCEPT WITH RESPECT TO THE MATERIAL TERMS AND
CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE
COMPANY CONFIRMS THAT NEITHER IT NOR, TO THE COMPANY’S KNOWLEDGE, ANY OTHER
PERSON ACTING ON ITS BEHALF HAS PROVIDED THE PURCHASER OR ITS AGENTS OR COUNSEL
WITH ANY INFORMATION THAT IT BELIEVES CONSTITUTES OR MIGHT CONSTITUTE MATERIAL,
NON-PUBLIC INFORMATION WHICH IS NOT OTHERWISE DISCLOSED IN THE PROSPECTUS
SUPPLEMENT.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT THE PURCHASER WILL RELY
ON THE FOREGOING REPRESENTATION IN EFFECTING TRANSACTIONS IN SECURITIES OF THE
COMPANY.  ALL INFORMATION OR DOCUMENT FURNISHED BY OR ON BEHALF OF THE COMPANY
TO THE PURCHASER REGARDING THE COMPANY, ITS BUSINESS AND THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING THE DISCLOSURE SCHEDULES TO THIS AGREEMENT, IS
TRUE AND CORRECT AND DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE ANY

 

14

--------------------------------------------------------------------------------


 


MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. THE PRESS
RELEASES DISSEMINATED BY THE COMPANY DURING THE TWELVE MONTHS PRECEDING THE DATE
OF THIS AGREEMENT TAKEN AS A WHOLE DO NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE AND WHEN MADE, NOT MISLEADING.  THE COMPANY
ACKNOWLEDGES AND AGREES THAT THE PURCHASER DOES NOT MAKE OR HAS NOT MADE ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN SECTION 3.2 HEREOF.


 


(Y)           NO INTEGRATED OFFERING.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD CAUSE THIS OFFERING OF THE
SHARES TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF ANY
APPLICABLE SHAREHOLDER APPROVAL PROVISIONS OF ANY TRADING MARKET ON WHICH ANY OF
THE SECURITIES OF THE COMPANY ARE LISTED OR DESIGNATED OR OTHERWISE.


 


(Z)            SOLVENCY.  BASED ON THE CONSOLIDATED FINANCIAL CONDITION OF THE
COMPANY AS OF THE CLOSING DATE, AFTER GIVING EFFECT TO THE RECEIPT BY THE
COMPANY OF THE PROCEEDS FROM THE SALE OF THE SHARES HEREUNDER, (I) THE FAIR
SALEABLE VALUE OF THE COMPANY’S ASSETS EXCEEDS THE AMOUNT THAT WILL BE REQUIRED
TO BE PAID ON OR IN RESPECT OF THE COMPANY’S EXISTING DEBTS AND OTHER
LIABILITIES (INCLUDING KNOWN CONTINGENT LIABILITIES) AS THEY MATURE, (II) THE
COMPANY’S ASSETS DO NOT CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED INCLUDING ITS CAPITAL
NEEDS TAKING INTO ACCOUNT THE PARTICULAR CAPITAL REQUIREMENTS OF THE BUSINESS
CONDUCTED BY THE COMPANY, AND PROJECTED CAPITAL REQUIREMENTS AND CAPITAL
AVAILABILITY THEREOF, AND (III) THE CURRENT CASH FLOW OF THE COMPANY, TOGETHER
WITH THE PROCEEDS THE COMPANY WOULD RECEIVE, WERE IT TO LIQUIDATE ALL OF ITS
ASSETS, AFTER TAKING INTO ACCOUNT ALL ANTICIPATED USES OF THE CASH, WOULD BE
SUFFICIENT TO PAY ALL AMOUNTS ON OR IN RESPECT OF ITS LIABILITIES WHEN SUCH
AMOUNTS ARE REQUIRED TO BE PAID.  THE COMPANY DOES NOT INTEND TO INCUR DEBTS
BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE
TIMING AND AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT OF ITS DEBT).  THE
COMPANY HAS NO KNOWLEDGE OF ANY FACTS OR CIRCUMSTANCES WHICH LEAD IT TO BELIEVE
THAT IT WILL FILE FOR REORGANIZATION OR LIQUIDATION UNDER THE BANKRUPTCY OR
REORGANIZATION LAWS OF ANY JURISDICTION WITHIN ONE YEAR FROM THE CLOSING DATE. 
NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT WITH RESPECT TO ANY
INDEBTEDNESS.


 


(AA)         TAX STATUS.  EXCEPT FOR MATTERS THAT COULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, THE COMPANY AND EACH SUBSIDIARY HAS FILED ALL NECESSARY FEDERAL, STATE
AND FOREIGN INCOME AND FRANCHISE TAX RETURNS AND HAS PAID OR ACCRUED ALL TAXES
SHOWN AS DUE THEREON THROUGH THE DATE HEREOF, AND THE COMPANY HAS NO KNOWLEDGE
OF A TAX DEFICIENCY WHICH HAS BEEN ASSERTED OR THREATENED AGAINST THE COMPANY OR
ANY SUBSIDIARY.

 

15

--------------------------------------------------------------------------------


 


(BB)         FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY, NOR TO THE
KNOWLEDGE OF THE COMPANY, ANY AGENT OR OTHER PERSON ACTING ON BEHALF OF THE
COMPANY, HAS (I) DIRECTLY OR INDIRECTLY, USED ANY FUNDS FOR UNLAWFUL
CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATED TO
FOREIGN OR DOMESTIC POLITICAL ACTIVITY, (II) MADE ANY UNLAWFUL PAYMENT TO
FOREIGN OR DOMESTIC GOVERNMENT OFFICIALS OR EMPLOYEES OR TO ANY FOREIGN OR
DOMESTIC POLITICAL PARTIES OR CAMPAIGNS FROM CORPORATE FUNDS, (III) FAILED TO
DISCLOSE FULLY ANY CONTRIBUTION MADE BY THE COMPANY (OR MADE BY ANY PERSON
ACTING ON ITS BEHALF OF WHICH THE COMPANY IS AWARE) WHICH IS IN VIOLATION OF
LAW, OR (IV) VIOLATED IN ANY MATERIAL RESPECT ANY PROVISION OF THE FOREIGN
CORRUPT PRACTICES ACT OF 1977, AS AMENDED.


 


(CC)         ACCOUNTANTS.  THE COMPANY’S ACCOUNTING FIRM IS ERNST & YOUNG LLP. 
TO THE KNOWLEDGE AND BELIEF OF THE COMPANY, SUCH ACCOUNTING FIRM (I) IS A
REGISTERED PUBLIC ACCOUNTING FIRM AS REQUIRED BY THE EXCHANGE ACT AND (II) SHALL
EXPRESS ITS OPINION WITH RESPECT TO THE FINANCIAL STATEMENTS TO BE INCLUDED IN
THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDING JUNE 30, 2008.


 


(DD)         ACKNOWLEDGMENT REGARDING PURCHASER’S PURCHASE OF SHARES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT THE PURCHASER IS ACTING SOLELY IN THE
CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THE TRANSACTION DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED THEREBY.  THE COMPANY FURTHER ACKNOWLEDGES
THAT THE PURCHASER IS NOT ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE
COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THE TRANSACTION DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED THEREBY AND ANY ADVICE GIVEN BY THE PURCHASER
OR ANY OF ITS REPRESENTATIVES OR AGENTS IN CONNECTION WITH THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY IS MERELY INCIDENTAL TO THE
PURCHASER’S PURCHASE OF THE SHARES. THE COMPANY FURTHER REPRESENTS TO THE
PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY AND ITS REPRESENTATIVES.


 


(EE)         ACKNOWLEDGEMENT REGARDING PURCHASER’S TRADING ACTIVITY.  ANYTHING
IN THIS AGREEMENT OR ELSEWHERE HEREIN TO THE CONTRARY NOTWITHSTANDING, IT IS
UNDERSTOOD AND ACKNOWLEDGED BY THE COMPANY (I) THAT THE PURCHASER HAS NOT BEEN
ASKED BY THE COMPANY TO AGREE, NOR HAS THE PURCHASER AGREED, TO DESIST FROM
PURCHASING OR SELLING, LONG AND/OR SHORT, SECURITIES OF THE COMPANY, OR
“DERIVATIVE” SECURITIES BASED ON SECURITIES ISSUED BY THE COMPANY OR TO HOLD THE
SHARES FOR ANY SPECIFIED TERM; (II) THAT PAST OR FUTURE OPEN MARKET OR OTHER
TRANSACTIONS BY THE PURCHASER OR ANY ENTITY IN WHICH THE PURCHASER HAS AN
INTEREST, SPECIFICALLY INCLUDING, WITHOUT LIMITATION, SHORT SALES OR
“DERIVATIVE” TRANSACTIONS, BEFORE OR AFTER THE CLOSING OF THIS OR FUTURE
TRANSACTIONS, MAY NEGATIVELY IMPACT THE MARKET PRICE OF THE COMPANY’S
PUBLICLY-TRADED SECURITIES; (III) THAT THE PURCHASER, AND COUNTER-PARTIES IN
“DERIVATIVE” TRANSACTIONS TO WHICH THE PURCHASER IS A PARTY OR IN WHICH THE
PURCHASER HAS AN INTEREST, DIRECTLY OR INDIRECTLY, PRESENTLY MAY HAVE A “SHORT”
POSITION IN THE COMMON STOCK; AND (IV) THAT THE PURCHASER SHALL NOT BE DEEMED TO
HAVE ANY AFFILIATION WITH OR CONTROL OVER ANY ARM’S LENGTH COUNTER-PARTY IN ANY
“DERIVATIVE” TRANSACTION. THE COMPANY FURTHER UNDERSTANDS AND ACKNOWLEDGES THAT
(A) THE PURCHASER OR ANY ENTITY IN WHICH THE PURCHASER HAS AN INTEREST MAY
ENGAGE IN HEDGING ACTIVITIES AT VARIOUS TIMES, AND (B) SUCH HEDGING ACTIVITIES
(IF ANY) COULD REDUCE THE VALUE

 

16

--------------------------------------------------------------------------------


 


OF THE EXISTING STOCKHOLDERS’ EQUITY INTERESTS IN THE COMPANY AT AND AFTER THE
TIME THAT THE HEDGING ACTIVITIES ARE BEING CONDUCTED.  THE COMPANY ACKNOWLEDGES
THAT SUCH AFOREMENTIONED HEDGING ACTIVITIES DO NOT CONSTITUTE A BREACH OF ANY OF
THE TRANSACTION DOCUMENTS.


 


(FF)           REGULATION M COMPLIANCE.   THE COMPANY HAS NOT, AND TO ITS
KNOWLEDGE NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN, DIRECTLY OR INDIRECTLY,
ANY ACTION DESIGNED TO CAUSE OR TO RESULT IN THE STABILIZATION OR MANIPULATION
OF THE PRICE OF ANY SECURITY OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF
ANY OF THE SHARES, (II) SOLD, BID FOR, PURCHASED, OR, PAID ANY COMPENSATION FOR
SOLICITING PURCHASES OF, ANY OF THE SHARES, OR (III) PAID OR AGREED TO PAY TO
ANY PERSON ANY COMPENSATION FOR SOLICITING ANOTHER TO PURCHASE ANY OTHER
SECURITIES OF THE COMPANY.


 


(GG)         FDA.  AS TO EACH PRODUCT SUBJECT TO THE JURISDICTION OF THE U.S.
FOOD AND DRUG ADMINISTRATION (“FDA”) UNDER THE FEDERAL FOOD, DRUG AND COSMETIC
ACT, AS AMENDED, AND THE REGULATIONS THEREUNDER (“FDCA”) THAT IS MANUFACTURED,
PACKAGED, LABELED, TESTED, DISTRIBUTED, SOLD, AND/OR MARKETED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES (EACH SUCH PRODUCT, A “PHARMACEUTICAL PRODUCT”), SUCH
PHARMACEUTICAL PRODUCT IS BEING MANUFACTURED, PACKAGED, LABELED, TESTED,
DISTRIBUTED, SOLD AND/OR MARKETED BY THE COMPANY IN COMPLIANCE WITH ALL
APPLICABLE REQUIREMENTS UNDER FDCA AND SIMILAR LAWS, RULES AND REGULATIONS
RELATING TO REGISTRATION, INVESTIGATIONAL USE, PREMARKET CLEARANCE, LICENSURE,
OR APPLICATION APPROVAL, GOOD MANUFACTURING PRACTICES, GOOD LABORATORY
PRACTICES, GOOD CLINICAL PRACTICES, PRODUCT LISTING, QUOTAS, LABELING,
ADVERTISING, RECORD KEEPING AND FILING OF REPORTS, EXCEPT WHERE THE FAILURE TO
BE IN COMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  THERE IS NO PENDING,
COMPLETED OR, TO THE COMPANY’S KNOWLEDGE, THREATENED, ACTION (INCLUDING ANY
LAWSUIT, ARBITRATION, OR LEGAL OR ADMINISTRATIVE OR REGULATORY PROCEEDING,
CHARGE, COMPLAINT, OR INVESTIGATION) AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES, AND NONE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS RECEIVED
ANY NOTICE, WARNING LETTER OR OTHER COMMUNICATION FROM THE FDA OR ANY OTHER
GOVERNMENTAL ENTITY, WHICH (I) CONTESTS THE PREMARKET CLEARANCE, LICENSURE,
REGISTRATION, OR APPROVAL OF, THE USES OF, THE DISTRIBUTION OF, THE
MANUFACTURING OR PACKAGING OF, THE TESTING OF, THE SALE OF, OR THE LABELING AND
PROMOTION OF ANY PHARMACEUTICAL PRODUCT, (II) WITHDRAWS ITS APPROVAL OF,
REQUESTS THE RECALL, SUSPENSION, OR SEIZURE OF, OR WITHDRAWS OR ORDERS THE
WITHDRAWAL OF ADVERTISING OR SALES PROMOTIONAL MATERIALS RELATING TO, ANY
PHARMACEUTICAL PRODUCT, (III) IMPOSES A CLINICAL HOLD ON ANY CLINICAL
INVESTIGATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, (IV) ENJOINS PRODUCTION
AT ANY FACILITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, (V) ENTERS OR
PROPOSES TO ENTER INTO A CONSENT DECREE OF PERMANENT INJUNCTION WITH THE COMPANY
OR ANY OF ITS SUBSIDIARIES, OR (VI) OTHERWISE ALLEGES ANY VIOLATION OF ANY LAWS,
RULES OR REGULATIONS BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND WHICH,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE A MATERIAL ADVERSE EFFECT. 
THE PROPERTIES, BUSINESS AND OPERATIONS OF THE COMPANY HAVE BEEN AND ARE BEING
CONDUCTED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ALL APPLICABLE LAWS,
RULES AND REGULATIONS OF THE FDA.  THE COMPANY HAS NOT BEEN INFORMED BY THE FDA
THAT THE FDA WILL PROHIBIT THE MARKETING, SALE, LICENSE OR USE IN THE UNITED
STATES OF ANY PRODUCT PROPOSED TO BE DEVELOPED, PRODUCED OR MARKETED BY THE
COMPANY NOR HAS THE FDA EXPRESSED ANY CONCERN AS TO APPROVING OR CLEARING FOR

 

17

--------------------------------------------------------------------------------


 


MARKETING ANY PRODUCT BEING DEVELOPED OR PROPOSED TO BE DEVELOPED BY THE
COMPANY.


 


3.2           REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  THE PURCHASER
HEREBY REPRESENTS AND WARRANTS AS OF THE DATE HEREOF TO THE COMPANY AS FOLLOWS:


 


(A)           ORGANIZATION; AUTHORITY.  THE PURCHASER IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH FULL RIGHT, CORPORATE OR PARTNERSHIP POWER
AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND
THEREUNDER.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND PERFORMANCE BY THE
PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR SIMILAR ACTION ON THE PART OF THE
PURCHASER.  EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS BEEN DULY
EXECUTED BY THE PURCHASER, AND WHEN DELIVERED BY THE PURCHASER IN ACCORDANCE
WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION
OF THE PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT
(I) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS
RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION
PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


 


(B)           OWN ACCOUNT.  THE PURCHASER IS ACQUIRING THE SHARES AS PRINCIPAL
FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR RESELLING SUCH
SHARES OR ANY PART THEREOF IN VIOLATION OF THE SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAW, HAS NO PRESENT INTENTION OF DISTRIBUTING ANY OF SUCH
SHARES IN VIOLATION OF THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW
AND HAS NO DIRECT OR INDIRECT ARRANGEMENT OR UNDERSTANDINGS WITH ANY OTHER
PERSONS TO DISTRIBUTE OR REGARDING THE DISTRIBUTION OF SUCH SHARES IN VIOLATION
OF THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW (THIS
REPRESENTATION AND WARRANTY NOT LIMITING THE PURCHASER’S RIGHT TO SELL THE
SHARES IMMEDIATELY PURSUANT TO RULE 144 OR ANOTHER APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR PURSUANT TO A REGISTRATION
STATEMENT FILED PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT OR OTHERWISE IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS).  THE PURCHASER IS
ACQUIRING THE SHARES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS.


 


(C)           PURCHASER STATUS.  AT THE TIME THE PURCHASER WAS OFFERED THE
SHARES, IT WAS, AND AT THE DATE HEREOF IT IS EITHER: (I) AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(A)(1), (A)(2), (A)(3), (A)(7) OR (A)(8) UNDER
THE SECURITIES ACT OR (II) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A(A) UNDER THE SECURITIES ACT.  THE PURCHASER IS NOT REQUIRED TO BE
REGISTERED AS A BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.  NEITHER BVF
PARTNERS L.P. NOR BVF INC. WILL BENEFICIALLY OWN OR CONTROL THE SHARES TO BE
PURCHASED BY THE PURCHASER.


 


(D)           EXPERIENCE OF PURCHASER.  THE PURCHASER, EITHER ALONE OR TOGETHER
WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN
BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING THE MERITS AND
RISKS OF THE PROSPECTIVE

 

18

--------------------------------------------------------------------------------


 


INVESTMENT IN THE SHARES, AND HAS SO EVALUATED THE MERITS AND RISKS OF SUCH
INVESTMENT.  THE PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN
THE SHARES AND, AT THE PRESENT TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH
INVESTMENT.


 


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


 


4.1           FURNISHING OF INFORMATION.  FOR SO LONG AS THE PURCHASER OWNS ANY
SHARES, (A) THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN
RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS
REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO THE
EXCHANGE ACT EVEN IF THE COMPANY IS NOT THEN SUBJECT TO THE REPORTING
REQUIREMENTS OF THE EXCHANGE ACT AND (B) IF THE COMPANY IS NOT REQUIRED TO FILE
REPORTS PURSUANT TO THE EXCHANGE ACT, IT WILL PREPARE AND FURNISH TO THE
PURCHASER AND MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH
INFORMATION AS IS REQUIRED FOR THE PURCHASER TO SELL THE SHARES UNDER RULE 144. 
THE COMPANY FURTHER COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY
HOLDER OF SHARES MAY REASONABLY REQUEST, TO THE EXTENT REQUIRED FROM TIME TO
TIME TO ENABLE SUCH PERSON TO SELL SUCH SHARES WITHOUT REGISTRATION UNDER THE
SECURITIES ACT WITHIN THE REQUIREMENTS OF THE EXEMPTION PROVIDED BY RULE 144.


 


4.2           INTEGRATION.  THE COMPANY SHALL NOT SELL, OFFER FOR SALE OR
SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE
OFFER OR SALE OF THE SHARES FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY
TRADING MARKET SUCH THAT IT WOULD REQUIRE SHAREHOLDER APPROVAL PRIOR TO THE
CLOSING OF SUCH OTHER TRANSACTION UNLESS SHAREHOLDER APPROVAL IS OBTAINED BEFORE
THE CLOSING OF SUCH SUBSEQUENT TRANSACTION.


 


4.3           SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE COMPANY SHALL, BY
8:30 A.M. (NEW YORK CITY TIME) ON THE TRADING DAY IMMEDIATELY FOLLOWING THE DATE
HEREOF, ISSUE A CURRENT REPORT ON FORM 8-K, DISCLOSING THE MATERIAL TERMS OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND FILING THE TRANSACTION DOCUMENTS AS
EXHIBITS THERETO AS WELL AS THE PROSPECTUS SUPPLEMENT.  THE COMPANY AND THE
PURCHASER SHALL CONSULT WITH EACH OTHER IN ISSUING ANY OTHER PRESS RELEASES WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER THE COMPANY NOR THE
PURCHASER SHALL ISSUE ANY SUCH PRESS RELEASE OR OTHERWISE MAKE ANY SUCH PUBLIC
STATEMENT WITHOUT THE PRIOR CONSENT OF THE COMPANY, WITH RESPECT TO ANY PRESS
RELEASE OR PUBLIC STATEMENT OF THE PURCHASER, OR WITHOUT THE PRIOR CONSENT OF
THE PURCHASER, WITH RESPECT TO ANY PRESS RELEASE OR PUBLIC STATEMENT OF THE
COMPANY.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE
THE NAME OF THE PURCHASER OR ANY OF ITS AFFILIATES, OR INCLUDE THE NAME OF THE
PURCHASER OR ANY OF ITS AFFILIATES IN ANY FILING WITH THE COMMISSION (INCLUDING
THE FORM 8-K AND THE PROSPECTUS SUPPLEMENT REFERRED TO ABOVE) OR ANY REGULATORY
AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER,
EXCEPT THAT THE PURCHASER’S CONSENT SHALL NOT BE REQUIRED WITH RESPECT TO
SUBSEQUENT REGULATORY FILINGS BY THE COMPANY IF THE DISCLOSURE IN SUCH
SUBSEQUENT REGULATORY FILINGS IS IDENTICAL TO THE DISCLOSURE PREVIOUSLY APPROVED
IN WRITING BY THE PURCHASER.


 


4.4           SHAREHOLDER RIGHTS PLAN.  NO CLAIM WILL BE MADE OR ENFORCED BY THE
COMPANY OR, WITH THE CONSENT OF THE COMPANY, ANY OTHER PERSON, THAT THE
PURCHASER IS AN “ACQUIRING PERSON”

 

19

--------------------------------------------------------------------------------


 


UNDER ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL
(INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR SIMILAR ANTI-TAKEOVER
PLAN OR ARRANGEMENT IN EFFECT OR HEREAFTER ADOPTED BY THE COMPANY, OR THAT THE
PURCHASER COULD BE DEEMED TO TRIGGER THE PROVISIONS OF ANY SUCH PLAN OR
ARRANGEMENT, BY VIRTUE OF RECEIVING SHARES UNDER THE TRANSACTION DOCUMENTS OR
UNDER ANY OTHER AGREEMENT BETWEEN THE COMPANY AND THE PURCHASER.


 


4.5           NON-PUBLIC INFORMATION.  EXCEPT WITH RESPECT TO THE MATERIAL TERMS
AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS,
THE COMPANY COVENANTS AND AGREES THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON
ITS BEHALF WILL PROVIDE THE PURCHASER OR ITS AGENTS OR COUNSEL WITH ANY
INFORMATION THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL NON-PUBLIC
INFORMATION, UNLESS PRIOR THERETO THE PURCHASER SHALL HAVE EXECUTED A WRITTEN
AGREEMENT REGARDING THE CONFIDENTIALITY AND USE OF SUCH INFORMATION.  THE
COMPANY UNDERSTANDS AND CONFIRMS THAT THE PURCHASER SHALL BE RELYING ON THE
FOREGOING COVENANT IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.


 


4.6           USE OF PROCEEDS.  THE COMPANY SHALL USE THE NET PROCEEDS FROM THE
SALE OF THE SHARES HEREUNDER FOR WORKING CAPITAL PURPOSES AND SHALL NOT USE SUCH
PROCEEDS FOR (A) THE SATISFACTION OF ANY PORTION OF THE COMPANY’S DEBT (OTHER
THAN PAYMENT OF TRADE PAYABLES IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS
AND PRIOR PRACTICES) OR (B) THE REDEMPTION OF ANY COMMON STOCK OR COMMON STOCK
EQUIVALENTS.


 


4.7           INDEMNIFICATION OF PURCHASER.  SUBJECT TO THE PROVISIONS OF THIS
SECTION 4.7, THE COMPANY WILL INDEMNIFY AND HOLD THE PURCHASER AND ITS
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, PARTNERS, EMPLOYEES AND AGENTS (AND
ANY OTHER PERSONS WITH A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH
TITLES NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY OTHER TITLE), EACH PERSON WHO
CONTROLS THE PURCHASER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT
AND SECTION 20 OF THE EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, SHAREHOLDERS,
AGENTS, MEMBERS, PARTNERS OR EMPLOYEES (AND ANY OTHER PERSONS WITH A
FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES NOTWITHSTANDING A
LACK OF SUCH TITLE OR ANY OTHER TITLE) OF SUCH CONTROLLING PERSONS (EACH, A
“PURCHASER PARTY”) HARMLESS FROM ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS,
CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND EXPENSES, INCLUDING ALL JUDGMENTS,
AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND REASONABLE ATTORNEYS’ FEES AND
COSTS OF INVESTIGATION THAT ANY PURCHASER PARTY MAY SUFFER OR INCUR
(COLLECTIVELY, “LOSSES”) AS A RESULT OF OR RELATING TO (A) ANY BREACH OF ANY OF
THE REPRESENTATIONS OR WARRANTIES MADE BY THE COMPANY IN THIS AGREEMENT OR IN
THE OTHER TRANSACTION DOCUMENTS (WITHOUT REGARD TO ANY “MATERIALITY” OR MATERIAL
ADVERSE EFFECT” QUALIFIERS CONTAINED THEREIN), TO THE EXTENT THAT THE AMOUNT OF
THE LOSSES ARISING FROM ALL SUCH BREACHES EXCEEDS $500,000, (B) ANY BREACH OF
ANY OF THE COVENANTS OR AGREEMENTS MADE BY THE COMPANY IN THIS AGREEMENT OR IN
THE OTHER TRANSACTION DOCUMENTS (WITHOUT REGARD TO ANY “MATERIALITY” OR MATERIAL
ADVERSE EFFECT” QUALIFIERS CONTAINED THEREIN) AND (C) ANY ACTION INSTITUTED
AGAINST ANY PURCHASER PARTY IN ANY CAPACITY, OR ANY OF THEM OR THEIR RESPECTIVE
AFFILIATES, BY ANY STOCKHOLDER OF THE COMPANY WHO IS NOT AN AFFILIATE OF THE
PURCHASER, WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS (UNLESS SUCH ACTION IS BASED UPON A BREACH OF THE
PURCHASER’S REPRESENTATIONS, WARRANTIES OR COVENANTS UNDER THE TRANSACTION
DOCUMENTS OR ANY AGREEMENTS OR UNDERSTANDINGS THE PURCHASER MAY HAVE WITH ANY
SUCH STOCKHOLDER OR ANY VIOLATIONS BY THE PURCHASER OF STATE OR FEDERAL
SECURITIES LAWS OR ANY CONDUCT BY THE PURCHASER WHICH CONSTITUTES FRAUD, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR

 

20

--------------------------------------------------------------------------------


 


MALFEASANCE).  IF ANY ACTION SHALL BE BROUGHT AGAINST ANY PURCHASER PARTY IN
RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO THIS AGREEMENT, SUCH
PURCHASER PARTY SHALL PROMPTLY NOTIFY THE COMPANY IN WRITING, AND THE COMPANY
SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF WITH COUNSEL OF ITS OWN
CHOOSING REASONABLY ACCEPTABLE TO THE PURCHASER PARTY.  ANY PURCHASER PARTY
SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH ACTION AND
PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL
SHALL BE AT THE EXPENSE OF SUCH PURCHASER PARTY EXCEPT TO THE EXTENT THAT
(I) THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY AUTHORIZED BY THE COMPANY IN
WRITING, (II) THE COMPANY HAS FAILED AFTER A REASONABLE PERIOD OF TIME TO ASSUME
SUCH DEFENSE AND TO EMPLOY COUNSEL, OR (III) IN SUCH ACTION THERE IS, IN THE
REASONABLE OPINION OF SUCH SEPARATE COUNSEL, A MATERIAL CONFLICT ON ANY MATERIAL
ISSUE BETWEEN THE POSITION OF THE COMPANY AND THE POSITION OF SUCH PURCHASER
PARTY, IN WHICH CASE THE COMPANY SHALL BE RESPONSIBLE FOR THE REASONABLE FEES
AND EXPENSES OF NO MORE THAN ONE SUCH SEPARATE COUNSEL (AND LOCAL COUNSEL).  THE
COMPANY WILL NOT BE LIABLE TO ANY PURCHASER PARTY UNDER THIS AGREEMENT FOR ANY
SETTLEMENT BY A PURCHASER PARTY EFFECTED WITHOUT THE COMPANY’S PRIOR WRITTEN
CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


4.8           LISTING OF COMMON STOCK.  THE COMPANY HEREBY AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN THE LISTING OF THE COMMON STOCK ON A
TRADING MARKET AND, AGREES THAT NO LATER THAN THE CLOSING DATE, ALL OF THE
SHARES WILL BE LISTED ON SUCH TRADING MARKET.  THE COMPANY FURTHER AGREES, IF
THE COMPANY APPLIES TO HAVE THE COMMON STOCK TRADED ON ANY OTHER TRADING MARKET,
IT WILL INCLUDE IN SUCH APPLICATION ALL OF THE SHARES, AND WILL TAKE SUCH OTHER
ACTION AS IS NECESSARY TO CAUSE ALL OF THE SHARES TO BE LISTED ON SUCH OTHER
TRADING MARKET AS PROMPTLY AS POSSIBLE.  THE COMPANY WILL TAKE ALL ACTION
REASONABLY NECESSARY TO CONTINUE THE LISTING AND TRADING OF ITS COMMON STOCK ON
A TRADING MARKET AND WILL COMPLY IN ALL RESPECTS WITH THE COMPANY’S REPORTING,
FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF THE TRADING MARKET.


 


ARTICLE V.
MISCELLANEOUS


 


5.1           FEES AND EXPENSES.  EXCEPT AS EXPRESSLY SET FORTH IN THE
TRANSACTION DOCUMENTS TO THE CONTRARY, EACH PARTY SHALL PAY THE FEES AND
EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND
ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  THE COMPANY
SHALL PAY ALL TRANSFER AGENT FEES, STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED
IN CONNECTION WITH THE DELIVERY OF THE SHARES TO THE PURCHASER.


 


5.2           ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, THE PROSPECTUS AND THE PROSPECTUS SUPPLEMENT,
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN
MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


 


5.3           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE

 

21

--------------------------------------------------------------------------------


 


ON THE EARLIEST OF (A) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION
IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON THE SIGNATURE
PAGES ATTACHED HERETO PRIOR TO 5:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY,
(B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR
COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON
THE SIGNATURE PAGES ATTACHED HERETO ON A DAY THAT IS NOT A TRADING DAY OR LATER
THAN 5:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE 2ND TRADING DAY
FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.  THE ADDRESSES FOR SUCH NOTICES AND COMMUNICATIONS SHALL
BE AS FOLLOWS:

 

(a)  If to the Company:

 

ImmunoGen, Inc.

830 Winter Street

Waltham, MA 02451

Fax:  (781) 895-0613

Attn:  General Counsel

 

with a copy (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Fax:  (617) 542-2241

Attn:  Jonathan L. Kravetz, Esq.

 

(b)  If to the Purchaser:

 

Ziff Brothers Investments

350 Park Avenue

New York, NY  10022

Attention:  General Counsel

Fax:  (212) 292-6659

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:  Jonathan Adler, Esq.

Fax:  (212) 859-4000

 


5.4           AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED
OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED BY THE COMPANY AND THE
PURCHASER OR, IN THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF
ANY SUCH WAIVED PROVISION IS SOUGHT.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO
ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE
A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A
WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY
DELAY OR OMISSION

 

22

--------------------------------------------------------------------------------


 


OF ANY PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE
OF ANY SUCH RIGHT.


 


5.5           HEADINGS.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT
ANY OF THE PROVISIONS HEREOF.


 


5.6           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER (OTHER THAN BY MERGER).  THE
PURCHASER MAY ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON
TO WHOM THE PURCHASER ASSIGNS OR TRANSFERS ANY SHARES.


 


5.7           NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.8.


 


5.8           GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THE TRANSACTION DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.  EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE
INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A
PARTY HERETO OR ITS RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS,
EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT
IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER OR IS AN INCONVENIENT VENUE FOR SUCH PROCEEDING.  EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT
IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  IF
EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF
THE TRANSACTION DOCUMENTS, THEN THE PREVAILING PARTY IN SUCH ACTION OR
PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS’
FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION
AND PROSECUTION OF SUCH ACTION OR PROCEEDING.


 


5.9           SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN
SHALL SURVIVE THE CLOSING AND THE DELIVERY OF THE SHARES.


 


5.10         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME

 

23

--------------------------------------------------------------------------------


 


EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE
OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT SIGN THE SAME
COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE, SUCH SIGNATURE
SHALL CREATE A VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE
BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH
FACSIMILE OR “.PDF” SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


 


5.11         SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.


 


5.12         REPLACEMENT OF SHARES.  IF ANY CERTIFICATE OR INSTRUMENT EVIDENCING
ANY SHARES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE OR
CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON CANCELLATION
THEREOF (IN THE CASE OF MUTILATION), OR IN LIEU OF AND SUBSTITUTION THEREFOR, A
NEW CERTIFICATE OR INSTRUMENT (WITHOUT ANY RESTRICTIVE LEGENDS), BUT ONLY UPON
RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT
OR DESTRUCTION.  THE APPLICANT FOR A NEW CERTIFICATE OR INSTRUMENT UNDER SUCH
CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS (INCLUDING
CUSTOMARY INDEMNITY) ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SHARES.


 


5.13         REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, THE PURCHASER
WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE TRANSACTION DOCUMENTS.  THE
PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE ADEQUATE COMPENSATION FOR ANY
LOSS INCURRED BY REASON OF ANY BREACH OF THE COMPANY’S OBLIGATIONS CONTAINED IN
THE TRANSACTION DOCUMENTS AND THE COMPANY HEREBY AGREES TO WAIVE AND NOT TO
ASSERT IN ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE
THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


5.14         SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE LAST OR APPOINTED DAY
FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED
HEREIN SHALL NOT BE A BUSINESS DAY, THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT
MAY BE EXERCISED ON THE NEXT SUCCEEDING BUSINESS DAY.


 


5.15         CONSTRUCTION.  THE PARTIES AGREE THAT EACH OF THEM AND/OR THEIR
RESPECTIVE COUNSEL HAS REVIEWED AND HAD AN OPPORTUNITY TO REVISE THE TRANSACTION
DOCUMENTS AND, THEREFORE, THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY
AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED
IN THE INTERPRETATION OF THE TRANSACTION DOCUMENTS OR ANY AMENDMENTS HERETO.


 


5.16         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST

 

24

--------------------------------------------------------------------------------


 


EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

 

(Signature Page Follows)

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

COMPANY:

 

 

IMMUNOGEN, INC.

 

 

 

 

 

By:

    /s/ Mitchel Sayare

 

 

Name: Mitchel Sayare, Ph.D.

 

 

Title: President, Chief Executive Officer

 

 

and Chairman of the Board

 

 

 

 

PURCHASER:

 

 

ZIFF ASSET MANAGEMENT, L.P.

 

By: PBK Holdings, Inc., its general partner

 

 

 

By:

    /s/ David Gray

 

 

Name: David Gray

 

 

Title: Vice President

 

[Signature Page to Securities Purchase Agreement]

 

26

--------------------------------------------------------------------------------


 

Exhibit C

 

1.             Mitchel Sayare

2.             David W. Carter

3.             Stephen C. McCluski

4.             Nicole Onetto

5.             Mark Skaletsky

6.             Joseph J. Villafranca

7.             Daniel M. Junius

8.             John M. Lambert

9.             John Tagliamonte

10.           Richard J. Wallace

 

27

--------------------------------------------------------------------------------